Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 23, 2007                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  132179                                                                                                  Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  FARMERS INSURANCE EXCHANGE,
           Plaintiff-Appellee,
                                                                     SC: 132179
  v                                                                  COA: 259763
                                                                     Tuscola CC: 03-021922-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellant.
  ____________________________________


                                         AMENDMENT TO ORDER

                 On order of the Court, the order of January 19, 2007 is amended to correct
  a clerical error in the citation to the statute in the first paragraph thereof. The citation is
  corrected to read as follows: “MCL 500.3114(5)(a).”




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 23, 2007                    _________________________________________
                                                                                Clerk